Exhibit 10.1

 

EXECUTION

 

EIGHTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Eighth Amendment”), dated as of April 18, 2017, is entered into by and among
SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Borrower”), each of SN
PALMETTO, LLC, a Delaware limited liability company f/k/a SEP Holdings III, LLC
(“SN Palmetto”), SN MARQUIS LLC, a Delaware limited liability company (“SN
Marquis”), SN COTULLA ASSETS, LLC, a Texas limited liability company (“SN
Cotulla”), SN OPERATING, LLC, a Texas limited liability company (“SN
Operating”), SN TMS, LLC, a Delaware limited liability company (“SN TMS”), SN
CATARINA, LLC, a Delaware limited liability company (“SN Catarina”), SN EF
MAVERICK, LLC, a Delaware limited liability company (“SN Maverick”) and ROCKIN L
RANCH COMPANY, LLC, a Delaware limited liability company (“RLRC”; together with
SN Palemetto, SN Marquis, SN Cotulla, SN Operating, SN TMS, SN Catarina and SN
Maverick collectively, the “Guarantors” and each, a “Guarantor”), the Required
Lenders party hereto, and ROYAL BANK OF CANADA, as Administrative Agent for the
Lenders (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower, the Guarantors, the Lenders,
RBC, as Issuing Bank, and the Administrative Agent previously entered into that
certain Second Amended and Restated Credit Agreement dated as of June 30, 2014
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of September 9, 2014, that certain Second Amendment to
Second Amended and Restated Credit Agreement dated as of March 31, 2015, that
certain Third Amendment to Second Amended and Restated Credit Agreement dated as
of July 20, 2015, that certain Fourth Amendment to Second Amended and Restated
Credit Agreement dated as of September 29, 2015, that certain Fifth Amendment to
Second Amended and Restated Credit Agreement dated as of October 30, 2015, that
certain Sixth Amendment to Second Amended and Restated Credit Agreement dated as
of January 22, 2016, that certain Seventh Amendment to Second Amended and
Restated Credit Agreement dated as of March 18, 2016, the “Credit Agreement”)
and certain other Loan Documents (as defined in the Credit Agreement) in
connection therewith.

 

B.                                    The Borrower has requested that the
Administrative Agent and the Lenders amend the Credit Agreement as set forth
herein to (i) increase certain Investment amounts and (ii) make certain other
amendments as set forth herein. The Administrative Agent and the Required
Lenders are willing to amend the Credit Agreement on the terms and conditions
contained in this Eighth Amendment.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Eighth Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrower, the Guarantors, the Required Lenders, the Issuing Bank and the
Administrative Agent agree as follows:

 

1.                                      Defined Terms. Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2.                                      Specific Amendments to Credit
Agreement.      The Credit Agreement is hereby amended as follows:

 

(i)                                                             The following
defined terms are hereby added to Section 1.02 of the Credit Agreement in the
proper alphabetical order:

 

“Anadarko” means Anadarko E&P Onshore LLC and/or Kerr-McGee Oil and Gas Onshore
LP, individually or collectively, as the context may require.

 

“CEF” means Carrizo (Eagle Ford), LLC, a Delaware limited liability company.

 

“CEF Properties” means the Properties to be conveyed by SN Cotulla to CEF
pursuant to the CEF PSA.

 

“CEF Property Disposition” means the disposition by SN Cotulla to CEF of the CEF
Properties in accordance with the CEF PSA.

 

“CEF PSA” means that certain Purchase and Sale Agreement dated October 24, 2016,
together with all schedules and exhibits thereto, between SN Cotulla, as
“seller”, and CEF, as “buyer”, providing for (i) the transfer by SN Cotulla to
CEF of the CEF Properties, and (ii) the payment by CEF to SN Cotulla of
approximately $181,000,000 in cash (subject to adjustment in accordance with the
CEF PSA).

 

“CEF PSA Transaction” means the collective reference to the transactions
contemplated by the CEF PSA including, without limitation, the CEF Property
Disposition.

 

“Comanche Marketing Agreements” means (a) the Hydrocarbons Purchase and
Marketing Agreement dated as of January 12, 2017, between SN Maverick and UnSub
LP, (b) the Natural Gas Liquids Marketing Agreement dated as of March 1, 2017,
between SN Maverick and Gavilan, (c) the  Residue Gas Marketing Agreement dated
as of March 1, 2017, between SN Maverick and Gavilan, and (d) the Crude Oil
Production Marketing Agreement dated as of March 1, 2017, between SN Maverick
and Gavilan, in each case, as the same may be amended or otherwise modified from
time to time.

 

2

--------------------------------------------------------------------------------


 

“Comanche Property Acquisition” means the acquisition by SN Maverick, together
with UnSub LP and Gavilan, collectively as buyers, of Oil and Gas Properties
from Anadarko, as sellers, pursuant to the Comanche Property PSA.

 

“Comanche Property PSA” means that certain Purchase and Sale Agreement dated
January 12, 2017, together with all schedules and exhibits thereto, between
Anadarko, as sellers, and SN Maverick, together with UnSub LP and Gavilan,
collectively as buyers, providing for the sale to SN Maverick, UnSub LP and
Gavilan of Oil and Gas Properties consisting of approximately 155,000 net acres
mainly in Dimmit and Webb Counties, Texas in the Eagle Ford Shale for a purchase
price (before adjustments) of approximately $2,300,000,000.

 

“Comanche Property PSA Transaction” means the acquisition by SN Maverick of Oil
and Gas Properties from Anadarko pursuant to the Comanche Property PSA.

 

“Comanche Transaction” collectively means the Comanche Property PSA Transaction
and the other transactions provided for in the Comanche Transaction Agreements.

 

“Comanche Transaction Agreements” collectively means the agreements and other
writings listed on Schedule 1.02 (Comanche Transaction Agreements).

 

“Eighth Amendment” means that certain Eighth Amendment to Second Amended and
Restated Credit Agreement dated as of the Eighth Amendment Effective Date by and
among the Borrower, the Guarantors, the Lenders party thereto, and the
Administrative Agent.

 

“Eighth Amendment Effective Date” means April 18, 2017.

 

“Gavilan” means Gavilan Resources, LLC, a Delaware limited liability company
formerly known as Aguila Production, LLC.

 

“GSO Associates” means GSO ST Holdings Associates LLC, a Delaware limited
liability company.

 

“GSO Capital Partners” means GSO Capital Partners LP, a Delaware limited
partnership.

 

“GSO Holdings” means GSO ST Holdings LP, a Delaware limited partnership.

 

“Intrepid” means Intrepid Private Equity V-A, LLC, a Delaware limited liability
company.

 

3

--------------------------------------------------------------------------------


 

“Rockin L” means Rockin L Ranch Company, LLC, a Delaware limited liability
company, and wholly-owned Subsidiary of Borrower.

 

“SN Capital” means SN Capital, LLC, a Delaware limited liability company, and
wholly-owned Subsidiary of Borrower.

 

“SN Comanche” means SN Comanche Manager, LLC, a Delaware limited liability
company, and wholly-owned Subsidiary of Borrower.

 

“SN Maverick” means SN EF Maverick, LLC, a Delaware limited liability company,
and wholly-owned Subsidiary of Borrower.

 

“2016 SPP Properties” means the Properties conveyed by SEP or SN Cotulla to SEP
Holdings IV pursuant to the 2016 SPP PSA.

 

“2016 SPP Property Disposition” means the disposition by SEP or SN Cotulla to
SEP Holdings IV of the 2016 SPP Properties in accordance with the 2016 SPP PSA.

 

“2016 SPP PSA” means that certain Purchase and Sale Agreement dated October 6,
2016, together with all schedules and exhibits thereto, between SEP and SN
Cotulla, as “seller”, SEP Holdings IV, as “buyer”, and SPP, providing for
(i) the transfer by SEP and SN Cotulla to SEP Holdings IV of the 2016 SPP
Properties, and (ii) the payment by SEP Holdings IV to SEP and SN Cotulla of
approximately $27,000,000 in cash (subject to adjustment in accordance with the
2016 SPP PSA).

 

“2016 SPP PSA Transaction” means the collective reference to the transactions
contemplated by the 2016 SPP PSA.

 

“UnSub GP” means SN EF UnSub GP, LLC, a Delaware limited liability company, and
wholly-owned Subsidiary of Borrower.

 

“UnSub Holdings” means SN EF UnSub Holdings, LLC, a Delaware limited liability
company, and wholly-owned Subsidiary of Borrower.

 

“UnSub LP” means SN EF UnSub, LP, a Delaware limited partnership, 100% of whose
common limited partnership interests are indirectly owned by Borrower and whose
sole general partner is UnSub GP.

 

(ii)                                                          The defined term
“Aggregate Elected Commitment Amount” in Section 1.02 of the Credit Agreement is
hereby amended by deleting the word “Seventh” and replacing it with the word
“Eighth”.

 

(iii)                                                       The defined term
“Agreement” in Section 1.02 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

4

--------------------------------------------------------------------------------


 

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, Second Amendment, Third Amendment, Fourth Amendment,
Fifth Amendment, Sixth Amendment, Seventh Amendment, Eighth Amendment and as the
same may from time to time be amended, modified, supplemented or restated.

 

(iv)                                                      Clause (c) of the
defined term “Consolidated EBITDA” in Section 1.02 of the Credit Agreement is
hereby amended by adding after the semicolon following the words “Restricted
Subsidiaries” the following: “provided consolidated exploration cost, depletion,
depreciation and amortization expense of Unrestricted Subsidiaries shall be
excluded;”

 

(v)                                                         Clause (d) of the
defined term “Consolidated EBITDA” in Section 1.02 of the Credit Agreement is
hereby amended by adding after the word “charges” and before the word “to” the
words “of the Borrower and its Restricted Subsidiaries”.

 

(vi)                                                      Clause (e) of the
defined term “Consolidated EBITDA” in Section 1.02 of the Credit Agreement is
hereby amended by replacing the word “and” before clause (6) with a comma, and
inserting the words “,  (7) the February 2017 offering of Borrower’s Equity
Interests and (8) the Comanche Transaction” immediately before the semicolon.

 

(vii)                                                   The defined term
“Consolidated Income Tax Expense” in Section 1.02 of the Credit Agreement is
hereby amended by adding a new sentence at the end of such definition to read as
follows:

 

“For the avoidance of doubt, Consolidated Income Tax Expense shall be calculated
excluding the provision for federal, state, local and foreign taxes (including
state franchise taxes) based on income of the Unrestricted Subsidiaries.”

 

(viii)                                                The defined term
“Consolidated Net Interest Expense” in Section 1.02 of the Credit Agreement is
hereby amended by (i) deleting the words “total consolidated” in the
introductory clause thereof and (ii) adding at the end thereof a new sentence as
follows:

 

“For the avoidance of doubt, Consolidated Net Interest Expense and each of the
components thereof and exclusions therefrom shall be calculated excluding
amounts attributable to Unrestricted Subsidiaries.”

 

(ix)                                                      The defined term
“First Two Years Proved Percentage” in Section 1.02 of the Credit Agreement is
hereby deleted.

 

(x)                                                         The defined term
“SEP” appearing after the defined term “SEC” in Section 1.02 of the Credit
Agreement is hereby deleted.

 

(xi)                                                      The defined term
“Senior Unsecured Notes Maximum Issuance Amount” in Section 1.02 of the Credit
Agreement is hereby deleted and the following substituted therefor:

 

5

--------------------------------------------------------------------------------


 

“Senior Unsecured Notes Maximum Issuance Amount” means the maximum amount of
Senior Unsecured Notes that at the time of issuance could be issued such that,
after giving effect to such issuance and any repayment, redemption, defeasance
or satisfaction and discharge of Senior Unsecured Notes out of the proceeds
thereof and the proceeds of any Permitted Second Lien Debt issued substantially
contemporaneously therewith, the aggregate principal amount of Senior Unsecured
Notes outstanding is not greater than the remainder of (a) the sum of
(i) $2,150,000,000 and (ii) all redemption premiums payable in respect of any
Senior Unsecured Notes being repaid, redeemed, defeased, or satisfied and
discharged, and all accrued but unpaid interest in respect of such Senior
Unsecured Notes, minus (b) the Permitted Second Lien Debt Original Principal
Amount.

 

(xii)                                                   The defined term “Sixth
Amendment Effective Date Replenishment Amount” in Section 1.02 of the Credit
Agreement is hereby deleted.

 

(xiii)                                                The defined term “SN
Services Transaction” in Section 1.02 of the Credit Agreement is hereby deleted
and the following substituted therefor:

 

“SN Services Transaction” means Investments in, or contributions of cash or
Property by any Loan Party to, SN Services and Letters of Credit issued
hereunder to support Debt or other obligations of SN Services in an aggregate
amount at any one time outstanding from and after the Eighth Amendment Effective
Date not to exceed the sum of (A) $10,000,000 plus (B) the aggregate amount of
cash dividends and other cash distributions received by Borrower or any
Restricted Subsidiary from SN Services, whether directly or indirectly, from and
after the Eighth Amendment Effective Date.

 

(xiv)                                               The defined term “Specified
Acquisition” in Section 1.02 of the Credit Agreement is hereby deleted and the
following substituted therefor:

 

“Specified Acquisition” means any Acquisition for which: (i) a binding and
enforceable purchase and sale agreement has been signed by the Borrower or one
or more of its Restricted Subsidiaries; (ii) at the time of the signing of the
applicable purchase and sale agreement, the ratio of Availability to the then
effective total Commitments is at least 0.10 to 1.0, and (iii) the aggregate
volumes hedged with respect to the reasonably anticipated projected production
to be acquired by the Borrower and its Restricted Subsidiaries in all pending
Specified Acquisitions that have not yet been consummated shall not exceed the
amount permitted by Section 9.17(c).

 

(xv)                                                  The defined term “Swap
Agreement” in Section 1.02 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (c) in the second sentence
thereof and replacing such word with a comma, and (ii) inserting the following
before the period at the end of such definition:

 

6

--------------------------------------------------------------------------------


 

“and (e) the Comanche Marketing Agreements shall not constitute Swap Agreements
for purposes of Section 9.17”.

 

(xvi)                                               The introductory clause of
the defined term “Unrestricted Subsidiary” in Section 1.02 of the Credit
Agreement is hereby deleted and the following substituted therefor:

 

“Unrestricted Subsidiary” means SN Midstream, SN Services, SN UR Holdings, SN
Terminal, the Special Purpose Unrestricted Subsidiary, SN Capital, UnSub
Holdings, UnSub GP, UnSub LP, SN Comanche and each other Subsidiary of the
Borrower that is designated by the Board of Directors of the Borrower as an
Unrestricted Subsidiary pursuant to a resolution of the Board of Directors of
Borrower (in each case for so long as such Person remains a Subsidiary), but
only to the extent that such Subsidiary:

 

(xvii)                                            The defined term “Unrestricted
Subsidiary Maximum Cash Investment Amount” in Section 1.02 of the Credit
Agreement is hereby deleted and the following substituted therefor:

 

“Unrestricted Subsidiary Maximum Cash Investment Amount” at any time from and
after the Eighth Amendment Effective Date means the amount equal to
(A) $150,000,000, plus  (B) the aggregate amount of dividends and other
distributions received by the Borrower and the Restricted Subsidiaries in cash
from Unrestricted Subsidiaries after the Eighth Amendment Effective Date to and
including such time, plus (C) the amount of any capital contributions made in
cash to, or any proceeds of an equity issuance received by, the Borrower after
the Eighth Amendment Effective Date, minus (D) the aggregate amount drawn at
such time under Letters of Credit issued pursuant to Section 9.05(l) after the
Eighth Amendment Effective Date that have been drawn and for which the Borrower
has not then been reimbursed by the Persons whose Debt or obligations were
supported by such Letters of Credit.

 

(xviii)                                         The second sentence of
Section 7.01 of the Credit Agreement is hereby amended by deleting the words and
the comma following such words “As of the Sixth Amendment Effective Date,”.

 

(xix)                                               Section 7.14 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

 

“Section 7.14  Subsidiaries.  Schedule 7.14 sets forth the name of, and the
ownership interest of Borrower in, each Subsidiary of Borrower as of the Eighth
Amendment Effective Date.  As of the Eighth Amendment Effective Date there are
no Unrestricted Subsidiaries other than SN Midstream, SN Services, SN UR
Holdings, SN Terminal, SN Capital, UnSub Holdings, UnSub GP, UnSub LP and SN
Comanche.”

 

(xx)                                                  Section 7.19 of the Credit
Agreement is hereby amended by deleting the word “Fifth” and replacing it with
the word “Eighth”.

 

7

--------------------------------------------------------------------------------


 

(xxi)                                               Section 7.20 of the Credit
Agreement is hereby amended by deleting the word “Fifth” wherever it appears in
such Section and replacing it with the word “Eighth”.

 

(xxii)                                            The second sentence of
Section 8.11(c) of the Credit Agreement is hereby amended by deleting the word
“Second” and replacing it with the word “Eighth”.

 

(xxiii)                                         The fourth sentence of
Section 8.11(d) of the Credit Agreement is hereby amended by deleting the word
“Fifth” and replacing it with the word “Eighth”.

 

(xxiv)                                        Section 8.13(b) of the Credit
Agreement, the first sentence of Section 8.13(c) of the Credit Agreement and the
second sentence of Section 8.13(c) of the Credit Agreement are each hereby
amended by deleting the phrase “ninety percent (90%) of the value” and replacing
it with the phrase “ninety percent (90%) of the Engineered Value”.

 

(xxv)                                           Section 8.18 of the Credit
Agreement is hereby deleted.

 

(xxvi)                                        Section 9.01(a) of the Credit
Agreement is hereby amended by adding at the end thereof the following sentence:

 

“For the avoidance of doubt, the consolidated current assets and consolidated
current liabilities of the Borrower shall be calculated excluding the
consolidated current assets and consolidated current liabilities of Unrestricted
Subsidiaries.”

 

(xxvii)                                     Section 9.02(d) of the Credit
Agreement is hereby amended by deleting the word “and” at the end of clause
(iv) and inserting the following before the semicolon at the end of clause (v):

 

“, and (vi) Debt, if any, arising under the Comanche Transaction Agreements,
including any joint and several obligations of SN Maverick and guarantees
thereof of the Borrower”

 

(xxviii)                                  Section 9.04 of the Credit Agreement
is hereby amended by:

 

(a)                                 deleting clause (c) thereof and substituting
therefor the following:

 

“(c) Restricted Payments occurring or deemed to occur upon or in connection with
(1) the acquisition or exercise of stock options, warrants or other equity-based
awards to the extent such Restricted Payment or the proceeds thereof are used to
satisfy a portion of the acquisition or exercise price of such options, warrants
or other equity-based awards, (2) the exercise of stock options, warrants or
other equity-based awards or the vesting or issuance of Equity Interests to the
extent such Restricted Payment or the proceeds thereof are used to satisfy a
portion of the tax liability of the holder thereof with respect to such
exercise, vesting or issuance, or (3) the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests of the Borrower
held by any current or former employee, director or consultant of the Borrower
or any Restricted Subsidiary (or their respective estates, heirs, family
members, spouses,

 

8

--------------------------------------------------------------------------------


 

former spouses or beneficiaries under their estates or other permitted
transferees) pursuant to any equity subscription agreement, stock option
agreement, employee benefit plan or similar arrangement or agreement;” and

 

(b)                                 deleting clause (f) thereof and all the
words following such clause and substituting therefor the following:

 

“(f) (i) repurchases made prior to the Eighth Amendment Effective Date pursuant
to and in compliance with this Section 9.04(f) as in effect immediately prior to
the Eighth Amendment Effective Date and (ii) so long as at the time of and after
giving effect to any such repurchase, there is Buyback Availability, repurchases
made after the Eighth Amendment Effective Date for aggregate cash consideration
not to exceed $50,000,000 of Preferred Stock issued by Borrower; provided, that
Restricted Payments made under this Section 9.04, other than (x) pursuant to
clauses (c) and (e) above and (y) Permitted Preferred Stock Distributions
comprised of common stock of Borrower and cash payments in lieu of the issuance
of fractional shares in connection therewith, may be made only so long as no
Default or Event of Default exists or will exist after giving effect to such
Restricted Payment”.

 

(xxix)                                        Section 9.05(j) of the Credit
Agreement is hereby amended by adding after the words “boundaries of the U.S.”
and before the semicolon immediately following such words, the words “or the
offshore area in the Gulf of Mexico over which the U.S. asserts jurisdiction,
including SN Maverick’s acquisition of Oil and Gas Properties pursuant to the
Comanche Transaction”

 

(xxx)                                           Section 9.05(m) of the Credit
Agreement is hereby amended by deleting the first parenthetical thereof and
substituting therefor the following:

 

“(including for the avoidance of doubt Investments in SN Capital, SN Comanche,
UnSub Holdings, UnSub GP and UnSub LP and Investments in the Eagle Ford
Midstream JV Sanchez Party, the Point Comfort Port JV Sanchez Party, SN
Midstream and SN Services in excess of amounts otherwise provided in this
Agreement)”

 

(xxxi)                                        Section 9.05(n) of the Credit
Agreement is hereby deleted and the following substituted therefor:

 

“(n) Investments contemplated by the DW Midstream Transaction, Investments
contemplated by the Eagle Ford Midstream JV Transaction (including Letters of
Credit to support obligations of the Eagle Ford Midstream JV Sanchez
Party), Investments contemplated by the Point Comfort Port JV Transaction and
Investments contemplated by the Comanche Transaction, including the Comanche
Property PSA Transaction; provided, for the sake of clarity, that to the extent
such Investments are permitted pursuant to Section 9.05(m), Investments in
connection with the DW Midstream Transaction, the Eagle Ford Midstream JV
Transaction,

 

9

--------------------------------------------------------------------------------


 

the Point Comfort Port JV Transaction and the Comanche Transaction in excess of
the amounts provided for in the definitions thereof shall be permitted;”

 

(xxxii)                                     Section 9.05(p) of the Credit
Agreement is hereby amended by deleting the reference to “Section 9.02” therein
and substituting therefor “Section 9.05”.

 

(xxxiii)                                  Section 9.05(r) of the Credit
Agreement is hereby deleted and the following substituted therefor:

 

“(r) Investments consisting of the purchase or other acquisition of Senior
Unsecured Notes and Preferred Stock issued by the Borrower; provided, that at
the time of such Investment, Buyback Availability exists; and provided further,
that the aggregate cash consideration paid by the Borrower and the Restricted
Subsidiaries after the Eighth Amendment Effective Date to purchase Senior
Unsecured Notes and Preferred Stock issued by the Borrower is not greater than
$250,000,000; and provided further, purchases or other acquisitions of Preferred
Stock issued by the Borrower are subject to the limitation set forth in the
proviso in Section 9.04; and provided, further, for the sake of clarity that the
limitation in the foregoing proviso shall not apply to the issuance of Permitted
Second Lien Debt in exchange for Senior Unsecured Notes and/or Preferred Stock
issued by the Borrower; and”.

 

(xxxiv)                                 Section 9.05(s) of the Credit Agreement
is hereby deleted.

 

(xxxv)                                    The introductory clause of
Section 9.11(e) of the Credit Agreement is hereby amended by adding after the
words “owning Oil and Gas Properties” and before the semicolon immediately
following such words, the words “including without limitation, Oil and Gas
Properties sold or otherwise disposed of in connection with the CEF Property
Disposition and 2016 SPP Property Disposition”.

 

(xxxvi)                                 Section 9.11(e)(2) of the Credit
Agreement is hereby amended by deleting the percentage “100%” therein and
substituting therefor the words “at least 75%”.

 

(xxxvii)                              Section 9.13 of the Credit Agreement is
hereby amended by deleting the words at the beginning of such section “Except
for the SPP PSA Transaction and,” and substituting therefor the words “Except
for the 2016 SPP PSA Transaction, the Comanche Transaction, SPP PSA Transaction
and,”.

 

(xxxviii)                           Section 9.13 of the Credit Agreement is
hereby amended by:

 

(a)                                 deleting the word “Company” in clause
(iv) of the third sentence thereof and substituting therefor the word
“Borrower”;

 

(b)                                 deleting the word “or” at the end of clause
(iv) of the third sentence thereof;

 

10

--------------------------------------------------------------------------------


 

(c)                                  adding the word “and” immediately after the
words “majority of the Board of Directors,” at the end of clause (v)(A) of the
third sentence thereof; and

 

(d)                                 adding after clause (v) of the third
sentence thereof and immediately before the period following clause (v) the
following:

 

“, or (vi) transactions permitted by the exceptions set forth in Sections 9.02,
9.03, 9.04, 9.05, 9.07, 9.11 and 9.15. “

 

(xxxix)                                 Section 9.17(b) of the Credit Agreement
is hereby deleted and the following is substituted therefor:

 

“(b) From and after the Eighth Amendment Effective Date, the Borrower will not,
and will not permit any Restricted Subsidiary to, enter into any Swap Agreements
with respect to commodities with any Person other than (i) Swap Agreements in
effect as of the Eighth Amendment Effective Date described on Schedule 9.17 to
the Eighth Amendment, (ii) Swap Agreements constituting floor or put options
with an Approved Counterparty, (iii) Swap Agreements (other than floor or put
options) with an Approved Counterparty that are limited to notional volumes
which (when aggregated with other commodity Swap Agreements then in effect other
than floor or put options and basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, (A) for the period remaining in the then current calendar
year plus the next three calendar years following the date such Swap Agreement
is executed, eighty-five percent (85%) of the Borrower’s and its Restricted
Subsidiaries’ reasonably anticipated projected production based on Borrower’s
reasonable and justifiable internal projections (assuming no curtailment or
interruption of transportation for such projected production) for each month
during the period during which such Swap Agreement is in effect, calculated
separately for each of crude oil, natural gas and natural gas liquids (which may
be hedged with Swap Agreements for crude oil, natural gas, and/or direct and/or
basket product components of natural gas), (B) for the period commencing with
the end of the period specified in clause (A) above to the end of the 66th month
after the date of execution of such Swap Agreement, sixty-five percent (65%) of
the Borrower’s and its Restricted Subsidiaries’ reasonably anticipated projected
production based on Borrower’s reasonable and justifiable internal projections
(assuming no curtailment or interruption of transportation for such projected
production) for each month during the period during which such Swap Agreement is
in effect, calculated separately for each of crude oil, natural gas and natural
gas liquids (which may be hedged with Swap Agreements for crude oil, natural
gas, and/or direct and/or basket product components of natural gas), and (C) for
the period after the end of the 66th month after the date of execution of such
Swap Agreement, zero percent (0%) (no commodity Swap Agreements other than floor
or put options).”

 

11

--------------------------------------------------------------------------------


 

(xl)                                                      Section 9.17(c) of the
Credit Agreement is hereby deleted and the following is substituted therefor:

 

“(c) From and after the Eighth Amendment Effective Date, reserves pertaining to
Oil and Gas Properties to be acquired pursuant to a Specified Acquisition may be
hedged as if such Specified Acquisition had closed and Borrower or one or more
Restricted Subsidiaries owned the reserves to be acquired in such Specified
Acquisition and the Borrower or any one or more Restricted Subsidiaries may
enter into Swap Agreements that would be permitted by Section 9.17(b) based on
Borrower’s reasonable and justifiable internal projections submitted to the
Lenders in connection with such Specified Acquisition; provided that Swap
Agreements entered into pursuant to this Section 9.17(c) must be Liquidated upon
the date which is the earlier to occur of: (i) the date that is 120 days after
the execution of the purchase and sale agreement relating to the Specified
Acquisition to the extent that such Specified Acquisition has not been
consummated by such date and (ii) the date that is 60 days after the date on
which Borrower or any Restricted Subsidiary knows with reasonable certainty that
the Specified Acquisition will not be consummated.”

 

(xli)                                                   A new Annex 1 to the
Credit Agreement, “List of Maximum Credit Amounts” in the form attached as Annex
1 to this Eighth Amendment is hereby added to the Credit Agreement to reflect
the assignment of 100% of the Commitment of MUFG Union Bank, N.A. to ABN AMRO
Capital USA LLC effective as of March 17, 2017.

 

(xlii)                                                A new Schedule 1.02 to the
Credit Agreement, “Comanche Transaction Agreements” in the form attached as
Schedule 1.02 to this Eighth Amendment is hereby added to the Credit Agreement.

 

(xliii)                                             A new Schedule 7.01 to the
Credit Agreement, “Corporate Organizational Chart” in the form attached as
Schedule 7.01 to this Eighth Amendment is hereby added to the Credit Agreement
in substitution for the prior Schedule 7.01.

 

(xliv)                    A new Schedule 7.14 to the Credit Agreement,
“Subsidiaries” in the form attached as Schedule 7.14 to this Eighth Amendment is
hereby added to the Credit Agreement in substitution for the prior Schedule
7.14.

 

(xlv)                       A new Schedule 7.19 to the Credit Agreement,
“Marketing Contracts” in the form attached as Schedule 7.19 to this Eighth
Amendment is hereby added to the Credit Agreement in substitution for the prior
Schedule 7.19.

 

(xlvi)                    A new Schedule 7.20 to the Credit Agreement, “Swap
Agreements” in the form attached as Schedule 7.20 to this Eighth Amendment is
hereby added to the Credit Agreement in substitution for the prior Schedule
7.20.

 

12

--------------------------------------------------------------------------------


 

(xlvii)                 A new Schedule 9.05 to the Credit Agreement,
“Investments” in the form attached as Schedule 9.05 to this Eighth Amendment is
hereby added to the Credit Agreement in substitution for the prior Schedule
9.05.

 

(xlviii)              A new Schedule 9.17 to the Credit Agreement, “Existing
Swap Agreements as of the Eighth Amendment Effective Date” in the form attached
as Schedule 9.17 to the Eighth Amendment is hereby added to the Credit Agreement
in substitution for the prior Schedule 9.17 “Existing Swap Agreements as of the
Third Amendment Effective Date”.

 

(xlix)                    The Financial Covenant Calculation Worksheet attached
to Exhibit D “Form of Compliance Certificate” is hereby deleted and the
Financial Covenant Calculation Worksheet attached as Exhibit D to this Eighth
Amendment is substituted therefor.

 

3.                                      Representations.  The Borrower
represents and warrants that the representations and warranties contained in the
Credit Agreement and the representations and warranties contained in the other
Loan Documents are true and correct in all material respects on and as of the
date this Eighth Amendment becomes effective pursuant to Section 6 as if made on
and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.

 

4.                                      Loan Parties’ Ratification. Subject to
the conditions set out in Section 6, Borrower (and each Loan Party by its
execution in the space provided below under “ACKNOWLEDGED for the purposes
stated in Sections 4, 5 and 8”) hereby ratifies all of its Obligations under the
Credit Agreement and each of the other Loan Documents to which it is a party
(other than the Guaranty, which is specifically addressed in Section 5), and
agrees and acknowledges that the Credit Agreement and each of the other Loan
Documents to which it is a party (other than the Guaranty, which is specifically
addressed in Section 5) are and shall continue to be in full force and effect.
Nothing in this Eighth Amendment extinguishes, novates or releases any right,
claim, Lien, security interest or entitlement of any of the Lenders, any Issuing
Bank or the Administrative Agent created by or contained in any of such
documents nor is any Loan Party released from any covenant, warranty or
obligation created by or contained herein or therein.  Each Loan Party (other
than the Borrower) agrees that its execution and delivery of this Eighth
Amendment does not indicate or establish an approval or consent requirement by
any such Loan Party under the Credit Agreement in connection with the execution
and delivery of amendments to the Credit Agreement, the Notes or any of the
other Loan Documents (other than any Loan Document to which such a Loan Party is
a party).

 

5.                                      Guarantors’ Ratification. Each Guarantor
by its execution in the space provided below under “ACKNOWLEDGED for the
purposes stated in Sections 4, 5 and 8” hereby ratifies, confirms, acknowledges
and agrees that its obligations under the Guaranty are in full force and effect
and that such Guarantor continues to unconditionally and irrevocably guarantee
the full and punctual payment, when due, whether at stated maturity or earlier
by acceleration or otherwise, of the Obligations, and its execution and delivery
of this Eighth Amendment does not indicate or establish an approval or consent
requirement by any Guarantor under the Guaranty in connection with the execution
and delivery of amendments to the Credit Agreement, the Notes or

 

13

--------------------------------------------------------------------------------


 

any of the other Loan Documents (other than the Guaranty or any other Loan
Document to which a Guarantor is a party).

 

6.                                      Conditions to Effectiveness of Eighth
Amendment. This Eighth Amendment shall be effective upon the satisfaction, in
the Administrative Agent’s sole discretion, of the following conditions
precedent:

 

(i)                                     The Administrative Agent shall have
executed, and shall have received from the Borrower and the Required Lenders
duly executed signature pages to, this Eighth Amendment, and shall have received
a duly executed acknowledgement of Sections 4, 5 and 8 of this Eighth Amendment
from each Guarantor; and

 

(ii)                                  the Administrative Agent shall have
received such other documents as the Administrative Agent or its counsel may
reasonably request.

 

7.                                      No Implied Amendment, Waiver or Consent.
This Eighth Amendment shall not constitute an amendment or waiver of any
provision not expressly referred to herein and shall not be construed as a
consent to any action on the part of the Borrower that would require a waiver or
consent of the Lenders or Required Lenders, as applicable, or an amendment or
modification to any term of the Loan Documents except as expressly stated
herein.

 

8.                                      Miscellaneous. This Eighth Amendment is
a Loan Document. Except as affected by this Eighth Amendment, the Loan Documents
are unchanged and continue in full force and effect. However, in the event of
any inconsistency between the terms of the Credit Agreement, as amended by this
Eighth Amendment, and any other Loan Document, the terms of the Credit Agreement
as amended by this Eighth Amendment will control and the other document will be
deemed to be amended to conform to the terms of the Credit Agreement as amended
by this Eighth Amendment. All references to the Credit Agreement will refer to
the Credit Agreement as amended by this Eighth Amendment and any other
amendments properly executed among the parties. Borrower and each Guarantor
agrees that all Loan Documents to which it is a party (whether as an original
signatory or by assumption of the Obligations) remain in full force and effect
and continue to evidence its legal, valid and binding obligations enforceable in
accordance with their terms (as the same are affected by this Eighth Amendment
or are amended in connection with this Eighth Amendment). AS A MATERIAL
INDUCEMENT TO THE ADMINISTRATIVE AGENT, THE ISSUING BANKS AND LENDERS PARTY
HERETO TO ENTER INTO THIS EIGHTH AMENDMENT, BORROWER AND EACH GUARANTOR RELEASES
THE ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE LENDERS AND THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES,
AGENTS AND ATTORNEYS FROM ANY LIABILITY FOR ACTIONS OR FAILURES TO ACT IN
CONNECTION WITH THE LOAN DOCUMENTS PRIOR TO THE EIGHTH AMENDMENT EFFECTIVE DATE.
NO COURSE OF DEALING BETWEEN BORROWER, ANY GUARANTOR OR ANY OTHER PERSON, ON THE
ONE HAND, AND THE ADMINISTRATIVE AGENT, ISSUING BANKS AND THE LENDERS, ON THE
OTHER, WILL BE DEEMED TO HAVE ALTERED OR AMENDED THE CREDIT AGREEMENT OR
AFFECTED BORROWER’S, ANY GUARANTOR’S, THE ADMINISTRATIVE AGENT’S, THE ISSUING
BANKS’ OR THE

 

14

--------------------------------------------------------------------------------


 

LENDERS’ RIGHT TO ENFORCE THE CREDIT AGREEMENT AS AMENDED BY THIS EIGHTH
AMENDMENT AS WRITTEN. This Eighth Amendment will be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.

 

9.                                      Form. Each agreement, document,
instrument or other writing to be furnished to the Administrative Agent and/or
the Lenders under any provision of this instrument must be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

10.                               Headings. The headings and captions used in
this Eighth Amendment are for convenience only and will not be deemed to limit,
amplify or modify the terms of this Eighth Amendment, the Credit Agreement, or
the other Loan Documents.

 

11.                               Interpretation. Wherever possible each
provision of this Eighth Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Eighth
Amendment shall be prohibited by or invalid under such law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Eighth Amendment.

 

12.                               Multiple Counterparts. This Eighth Amendment
may be separately executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to constitute one and the same agreement. This Eighth Amendment may be
transmitted and/or signed by facsimile, telecopy or electronic mail. The
effectiveness of any such documents and signatures shall, subject to applicable
law, have the same force and effect as manually-signed originals and shall be
binding on all Loan Parties, all Lenders, the Administrative Agent and the
Issuing Banks. The Administrative Agent may also require that any such documents
and signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

 

13.                               Governing Law. THIS EIGHTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE
APPLICATION OF THE LAW OF ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWER:

 

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ Howard J. Thill

 

Name: Howard J. Thill

 

Title: EVP/CFO

 

Signature Page 1

--------------------------------------------------------------------------------


 

 

ACKNOWLEDGED for the purposes stated in Sections 4, 5 and 8:

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

SN PALMETTO, LLC,

 

a Delaware limited liability company, f/k/a

 

SEP Holdings III, LLC

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

SN CATARINA, LLC,

 

a Delaware limited liability company

 

 

 

SN EF MAVERICK, LLC,

 

a Delaware limited liability company

 

 

 

 

 

ROCKIN L RANCH COMPANY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Howard J. Thill

 

Name: Howard J. Thill

 

Title: EVP/CFO

 

Signature Page 2

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Ann Hurley

 

 

Ann Hurley

 

 

Manager, Agency

 

Signature Page 3

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

ISSUING BANK AND LENDER:

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

 

Mark Lumpkin, Jr.

 

 

Authorized Signatory

 

Signature Page 4

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Michael Higgins

 

 

Michael Higgins

 

 

Senior Director

 

Signature Page 5

--------------------------------------------------------------------------------

 


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page 6

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Justin Bellamy

 

 

Justin Bellamy

 

 

Managing Director

 

Signature Page 7

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page 8

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

By:

/s/ Chulley Bogle

 

 

Chulley Bogle

 

 

Vice President

 

Signature Page 9

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

By:

/s/ Charles Hall

 

 

Charles Hall

 

 

Managing Director

 

 

 

 

By:

/s/ Michael Price

 

 

Michael Price

 

 

Managing Director

 

Signature Page 10

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Robert Kret

 

 

Robert Kret

 

 

Assistant Vice President

 

Signature Page 11

--------------------------------------------------------------------------------


 

 

IBERIABANK

 

 

 

 

 

 

 

By:

/s/ Stacy Goldstein

 

 

Stacy Goldstein

 

 

Senior Vice President

 

Signature Page 12

--------------------------------------------------------------------------------


 

 

ABN AMRO Capital USA LLC

 

 

 

 

By:

/s/ Darrell Holley

 

 

Darrell Holley

 

 

Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

 

David Montgomery

 

 

Executive Director

 

Signature Page 13

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

 

 

 

By:

/s/ Max Sonnonstine

 

 

Max Sonnonstine

 

 

Director

 

Signature Page 14

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Matthew Davis

 

 

Matthew Davis

 

 

Vice President

 

Signature Page 15

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

By:

/s/ Sharada Manne

 

 

Sharada Manne

 

 

Managing Director

 

 

 

 

 

 

By:

/s/ Michael Willis

 

 

Michael Willis

 

 

Managing Director

 

Signature Page 16

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

By:

/s/ Toshitake Funaki

 

 

Toshitake Funaki

 

 

General Manager

 

Signature Page 17

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page 18

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

 

By:

/s/ Jeff Treadway

 

 

Jeff Treadway

 

 

Senior Vice President

 

Signature Page 19

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Elected Commitment

 

Maximum Credit
Amount

 

Royal Bank of Canada

 

10.196078

%

$

30,588,235.30

 

$

152,941,176.45

 

Capital One, National Association

 

10.196078

%

$

30,588,235.30

 

$

152,941,176.45

 

Compass Bank

 

8.921569

%

$

26,764,705.88

 

$

133,823,529.42

 

SunTrust Bank

 

8.921569

%

$

26,764,705.88

 

$

133,823,529.42

 

Credit Suisse AG, Cayman Islands Branch

 

6.372549

%

$

19,117,647.06

 

$

95,588,235.29

 

Branch Banking and Trust Company

 

6.372549

%

$

19,117,647.06

 

$

95,588,235.29

 

ING Capital LLC

 

6.372549

%

$

19,117,647.06

 

$

95,588,235.29

 

ABN AMRO Capital USA LLC

 

6.372549

%

$

19,117,647.06

 

$

95,588,235.29

 

Sociètè Genèralè

 

6.372549

%

$

19,117,647.06

 

$

95,588,235.29

 

IBERIABANK

 

6.372549

%

$

19,117,647.06

 

$

95,588,235.29

 

BMO Harris Bank, N.A.

 

4.705882

%

$

14,117,647.06

 

$

70,588,235.30

 

Credit Agricole Corporate and Investment Bank

 

4.705882

%

$

14,117,647.06

 

$

70,588,235.30

 

Sumitomo Mitsui Banking Corporation

 

3.529412

%

$

10,588,235.29

 

$

52,941,176.48

 

U.S. Bank National Association,

 

3.529412

%

$

10,588,235.29

 

$

52,941,176.48

 

Comerica Bank

 

3.529412

%

$

10,588,235.29

 

$

52,941,176.48

 

Fifth Third Bank

 

3.529412

%

$

10,588,235.29

 

$

52,941,176.48

 

TOTAL

 

100

%

$

300,000,000.00

 

$

1,500,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.02

 

COMANCHE TRANSACTION AGREEMENTS

 

“Comanche Transaction Agreements” collectively means (a) the Purchase and Sale
Agreement among Anadarko, SN Maverick, UnSub LP and Gavilan, dated January 12,
2017, (b) the Securities Purchase Agreement among the Borrower, SN UR Holdings,
UnSub Holdings, UnSub LP, UnSub GP, GSO Associates and GSO Holdings dated
January 12, 2017, (c) the Amended and Restated Securities Purchase Agreement
among the Borrower, SN UR Holdings, UnSub Holdings, UnSub LP, UnSub GP,
Intrepid, GSO Associates, GSO Holdings dated February 28, 2017, (d) the Warrant
Agreement among the Borrower and the GSO Funds, as defined therein, dated March
1, 2017, (e) the Warrant Agreement between the Borrower and Intrepid dated March
1, 2017, (f) the Development Agreement among Anadarko, SN Maverick, UnSub LP and
Gavilan dated March 1, 2017, (g) the Comanche Marketing Agreements, (h) the
Registration Rights Agreement between the Borrower and the GSO Funds, as defined
therein, dated March 1, 2017, (i) the Registration Rights Agreement between the
Borrower and Intrepid dated March 1, 2017, (j) the Non-Solicitation Agreement
among GSO Capital Partners, the Borrower and SOG, (k) the Non-Solicitation
Agreement among Intrepid, the Borrower and SOG, (1) the Standstill and Voting
Agreement between the Borrower and the GSO Funds, as defined therein, dated
February 6, 2017, as amended by Amendment No. 1 dated as of March 1, 2017, (m)
the letter agreement from the Borrower to and accepted and agreed to by UnSub LP
and SN Maverick dated January 12, 2017, (n) the Amended and Restated Agreement
of Limited Partnership of UnSub LP dated as of March 1, 2017, (o) the Amended
and Restated Limited Liability Company Agreement of UnSub GP dated as of March
1, 2017, (p) the Joint Development Agreement among Gavilan, SN Maverick, UnSub
LP and, solely for the limited purposes stated therein, the Borrower dated as of
March 1, 2017, (q) the Equity Commitment Letters of the GSO Funds, each as
defined in the Amended and Restated Securities Purchase Agreement described in
clause (c) above, in respect of certain obligations of GSO Holdings under such
Amended and Restated Securities Purchase Agreement, (r) the Management Services
Agreement, dated as of March 1, 2017, between SOG and UnSub LP, (s) the
Assignment and Bill of Sale among Anadarko and SN Maverick (Dimmit County,
Texas), dated February 28th, 2017 and effective July 1, 2016, (t) the Assignment
and Bill of Sale among Anadarko and SN Maverick (La Salle County, Texas), dated
February 28th, 2017 and effective July 1, 2016, (u) the Assignment and Bill of
Sale among Anadarko and SN Maverick (Maverick County, Texas), dated February
28th, 2017 and effective July 1, 2016, (v) the Assignment and Bill of Sale among
Anadarko and SN Maverick (Webb County, Texas), dated February 28th, 2017 and
effective July 1, 2016, (w) the Assignment and Bill of Sale among Anadarko and
SN Maverick (Zavala County Texas), dated February 28th, 2017 and effective July
1, 2016, (x) the Assignment and Bill of Sale among Anadarko and UnSub LP (Dimmit
County, Texas), dated February 28th, 2017 and effective July 1, 2016, (y) the
Assignment

 

--------------------------------------------------------------------------------


 

and Bill of Sale among Anadarko and UnSub LP (La Salle County, Texas), dated
February 28th, 2017 and effective July 1, 2016, (z) the Assignment and Bill of
Sale among Anadarko and UnSub LP (Maverick County, Texas), dated February 28th,
2017 and effective July 1, 2016, (aa) the Assignment and Bill of Sale among
Anadarko and UnSub LP (Webb County, Texas), dated February 28th, 2017 and
effective July 1, 2016, (bb) the Assignment and Bill of Sale among Anadarko and
UnSub LP (Zavala County, Texas), dated February 28th, 2017 and effective July 1,
2016, (cc) the Non-Exclusive Data Use License and Access Agreement among
Anadarko, SN Maverick, UnSub LP and Gavilan, dated March 1, 2017, (dd) the
Transition Services Agreement between Anadarko and SN Maverick, dated March 1,
2017, (ee) the Marketing Transition Services Agreement among SN Maverick,
Anadarko Energy Services Company, Anadarko, and solely for the limited purposes
stated therein, the Borrower, dated as of March 1, 2017, (ff) the Non-Exclusive
Seismic Data Use License among Anadarko Petroleum Corporation, SN Maverick,
UnSub LP and Gavilan, dated March 1, 2017, (gg the Project Lightning Commitment
Letter from JPMorgan Chase Bank, N.A. and Citigroup Global Markets Inc. to and
accepted and agreed to by UnSub GP, dated January 12, 2017, (hh) the Interim
Investors Agreement among the Borrower, SN Maverick, UnSub LP, Gavilan, Gavilan
Resources HoldCo, LLC and the Blackstone Funds, as defined therein, dated
January 12, 2017, (ii) the Management Services Agreement among Gavilan Resources
HoldCo, LLC, SN Comanche Manager, LLC, and solely for the limited purposes
stated therein, SN Maverick, dated March 1, 2017, (jj) the Amended and Restated
Limited Liability Company Agreement of Gavilan Resources HoldCo, dated March 1,
2017, (kk) the Warrant Agreement between the Borrower and Gavilan Resources
Holdings – A, LLC, dated March 1, 2017, (ll) the Warrant Agreement between the
Borrower and Gavilan Resources Holdings – B, LLC, dated March 1, 2017, (mm) the
Warrant Agreement between the Borrower and Gavilan Resources Holdings – C, LLC,
dated March 1, 2017, (nn) the Standstill and Voting Agreement among the
Borrower, Blackstone Capital Partners VII L.P. and Blackstone Energy Partners II
L.P., dated March 1, 2017, (oo) the Registration Rights Agreement among the
Borrower, Gavilan Resources Holdings – A, LLC, Gavilan Resources Holdings – B,
LLC and Gavilan Resources Holdings – C, LLC, dated March 1, 2017, (pp) the
Shareholders Agreement between Gavilan Resources HoldCo, LLC and the Borrower,
dated March 1, 2017, (qq) the First Lien Credit Agreement among UnSub LP,
JPMorgan Chase Bank, N.A., Citigroup Global Markets Inc., Capital One, National
Association, RBC Capital Markets, BMO Harris Bank, NA, ING Capital LLC and
Suntrust Robinson Humphrey, Inc., dated March 1, 2017, (rr) the Note between
UnSub LP and BOKF dba Bank of Texas, dated March 1, 2017, (ss) the Note between
UnSub LP and Citizens Bank, N.A., dated March 1, 2017, (tt) the Note between
UnSub LP and Capital One, National Association, dated March 1, 2017, (uu) the
Note between UnSub LP and Comerica Bank, dated March 1, 2017, (vv) the
Collateral Agreement among UnSub LP and each of its subsidiaries identified
therein, UnSub Holdings, UnSub GP and JPMorgan Chase Bank, N.A., dated March 1,
2017, and (zz) the Operating Agreement among SN Maverick,

 

--------------------------------------------------------------------------------


 

Anadarko, UnSub LP, and Gavilan, dated as of March 1, 2017, in each case, as the
same may be amended or otherwise modified from time to time.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

CORPORATE ORGANIZATIONAL CHART

 

[g115312ki13i001.jpg]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.14

 

SUBSIDIARIES

 

Name of Subsidiary

 

Jurisdiction of
Organization

 

Federal Taxpayer ID

 

Ownership Interest

SN Palmetto, LLC (f/k/a SEP Holdings III, LLC)

 

Delaware

 

45-3193696

 

100% Membership Interest held by Borrower

SN Catarina, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN Cotulla Assets, LLC

 

Texas

 

45-3090102

 

100% Membership Interest held by Borrower

SN Marquis LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN Operating, LLC

 

Texas

 

38-3902143

 

100% Membership Interest held by Borrower

SN Midstream, LLC

 

Delaware

 

32-0436230

 

100% Membership Interest held by SN UR Holdings, LLC

SN Services, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by SN UR Holdings, LLC

SN Terminal, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by SN UR Holdings, LLC

SN TMS, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN UR Holdings, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN Capital, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN EF Maverick, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

SN EF UnSub Holdings, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by SN UR Holdings, LLC

SN EF UnSub GP, LLC

 

Delaware

 

45-3090102

 

99 Class A Units held by SN UR Holdings, LLC

 

--------------------------------------------------------------------------------


 

SN EF UnSub LP

 

Delaware

 

45-3090102

 

100% of the GP Interest held by SN EF UnSub GP, LLC; 100% of the common LP
Interest held by SN EF UnSub Holdings, LLC

SN Comanche Manager, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by SN UR Holdings, LLC

Rockin L Ranch Company, LLC

 

Delaware

 

45-3090102

 

100% Membership Interest held by Borrower

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.19

 

MARKETING CONTRACTS

 

Gas Services Agreement between SWEPI LP and Kinder Morgan (Eagle Ford Gathering
LLC) effective November 1 2011.

 

Oil Gathering Agreement between SWEPI LP and Plains All American Pipeline, L.P.
(Velocity Midstream Partners, LLC) effective April 18, 2011.

 

Camino Real Gas Gathering Agreement Dated April 7, 2011 (Briggs Ranch)

 

Eagle Ford Gathering LLC (“EFG”) Gas Services Agreement Dated January, 1, 2017
(Briggs Ranch)

 

Upstream Energy Services, L.P. Natural Gas Marketing, Transportation, and
Processing Agency Agreement dated May 1, 2016

 

Mockingbird Midstream Gas Services, LLC (Williams) Gas Gathering Contract dated
February 1, 2014 (Votaw Dim E)

 

Mockingbird Midstream Gas Services, LLC (Williams) Gas Gathering Contract dated
April 1, 2014 (Votaw)

 

Mockingbird Midstream Gas Services, L.L.C. Gas Gathering Contract dated May 1,
2015 (Holdsworth)

 

Mockingbird Midstream Gas Services, L.L.C. Gas Gathering Contract dated January
1, 2017 (Nelson)

 

Enterprise Hydrocarbons, L.P. Gas Processing Agreement dated May 1, 2015

 

Enterprise Hydrocarbons, L.P. Natural Gas Purchase Confirmation dated May 1,
2015

 

American Midstream L.P. Gas Gathering Agreement Dated August 25, 2014

 

TPL SouthTex Processing L.P. Firm Gas Gathering Agreement Dated October 2, 2015

 

TPL SouthTex Processing L.P. Firm Gas Processing Agreement (SOII) Dated October
2, 2015

 

TPL SouthTex Processing L.P. Firm Gas Processing Agreement (Raptor) Dated
October 2, 2015

 

Catarina Midstream LLC (SPP) Firm Gathering and Processing Agreement Dated
October 14, 2015

 

Gas Purchase Agreement by and between DCP Midstream, LP and Zaza Energy
Corporation dated December 1, 2011

 

--------------------------------------------------------------------------------


 

Gas Gathering and Processing Agreement by and between ETC Texas Pipeline LTD and
Sanchez Oil & Gas Corporation dated October 1, 2012

 

Facilities and Sites for Interconnection Agreement by and between ETC Texas
Pipeline LTD and Sanchez Oil & Gas Corporation dated September 19, 2012

 

Facilities and Sites for Interconnection Agreement by and between ETC Texas
Pipeline LTD and Sanchez Oil & Gas Corporation dated November 25, 2013 (Prost H
Common Point)

 

Firm Gas Gathering Agreement by and between American Midstream (Lavaca) LP and
SN Marquis LLC dated August 25, 2014

 

Amended and Restated Lease Dedication and Gas Gathering Agreement between
Springfield Pipeline LLC and Anadarko E&P Onshore LLC effective January 1, 2016

 

Amended and Restated Lease Dedication and Oil Gathering Agreement between
Springfield Pipeline LLC and Anadarko E&P Onshore LLC effective January 1, 2016

 

Gas Processing Agreement between WGR Operating, LP and Anadarko E&P Company LP
dated February 27, 2012

 

Crude Oil Supply Agreement between Anadarko E&P Company LP and Flint Hills
Resources, LP effective as of March 18, 2011

 

Crude Oil Throughput and Deficiency Agreement dated as of March 18, 2011 between
Arrowhead Gathering Company, LP and Anadarko E&P Company LP

 

Master Terminal Services Agreement executed July 2, 2012 among TexStar Crude Oil
Services, LP and Anadarko E&P Company LP

 

Crude Oil Pipeline Throughput and Deficiency Agreement between TexStar Crude Oil
Pipeline, LP and Anadarko E&P Company LP dated as of July 2, 2012

 

Crude Oil Purchase and Sale Agreement made effective as of December 13, 2013 by
and between BP Products North America Inc and Anadarko E&P Onshore LLC

 

Crude Oil Purchase and Sale Agreement made effective as of June 28, 2012 by and
between BP Products North America Inc and Anadarko E&P Company LP

 

Interconnect Agreement dated March 9, 2017 by and between Arrowhead Gathering
Company, LLC and SN Cotulla Assets, LLC

 

Petroleum Transportation Agreement dated as of March 9, 2017 between Arrowhead
Gathering Company, LLC and SN Cotulla Assets, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.20

 

SWAP AGREEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Floor

 

Cap

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trd Date

 

ENTITY

 

COMM

 

PUT

 

PUT

 

SWAP

 

CALL

 

CALL

 

Price

 

Price

 

Term

 

Counterparty

 

Cal 17

 

Cal 18

 

Cal 19

 

Cal 20

 

Cal 21

 

4/12/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.00

 

 

 

 

 

$

50.00

 

$

50.00

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

5/26/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

51.50

 

 

 

 

 

$

51.50

 

$

51.50

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

53.50

 

 

 

 

 

$

53.50

 

$

53.50

 

Cal 17

 

ING

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

53.50

 

 

 

 

 

$

53.50

 

$

53.50

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

$

45.00

 

 

 

 

 

$

62.00

 

$

45.00

 

$

62.00

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

$

45.00

 

 

 

 

 

$

62.00

 

$

45.00

 

$

62.00

 

Cal 17

 

Comerica

 

365,000

 

 

 

 

 

 

 

 

 

12/30/16

 

SANCHEZ ENERGY

 

WTI (Exercised swaption)

 

 

 

 

 

$

50.00

 

 

 

 

 

$

50.00

 

$

50.00

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.00

 

 

 

 

 

$

50.00

 

$

50.00

 

Cal 19

 

Comerica

 

 

 

 

 

365,000

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.40

 

 

 

 

 

$

50.40

 

$

50.40

 

Cal 18

 

Capital One

 

 

 

365,000

 

 

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.14

 

 

 

 

 

$

50.14

 

$

50.14

 

J17-Z17

 

Capital One

 

275,000

 

 

 

 

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.07

 

 

 

 

 

$

50.07

 

$

50.07

 

J17-Z19

 

Capital One

 

275,000

 

365,000

 

365,000

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.10

 

 

 

 

 

$

50.10

 

$

50.10

 

J17-Z19

 

Capital One

 

275,000

 

365,000

 

365,000

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.06

 

 

 

 

 

$

50.06

 

$

50.06

 

J17-Z19

 

BMO

 

275,000

 

365,000

 

365,000

 

 

 

 

 

1/7/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.65

 

 

 

 

 

$

3.65

 

$

3.65

 

Cal 17

 

BMO

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.91

 

$

2.91

 

Cal 17

 

ING

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.91

 

$

2.91

 

Cal 17

 

ING

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.91

 

$

2.91

 

Cal 17

 

BMO

 

7,300,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.910

 

$

2.910

 

Cal 17

 

SocGen

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.89

 

 

 

 

 

$

2.885

 

$

2.885

 

Cal 17

 

BMO

 

5,890,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.01

 

 

 

 

 

$

3.010

 

$

3.010

 

F17

 

Shell

 

155,000

 

 

 

 

 

 

 

 

 

4/21/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

Capital One

 

 

 

3,650,000

 

 

 

 

 

 

 

5/4/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

RBC

 

 

 

3,650,000

 

 

 

 

 

 

 

6/9/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.02

 

 

 

 

 

$

3.020

 

$

3.020

 

Cal 18-19

 

Capital One

 

 

 

3,650,000

 

3,650,000

 

 

 

 

 

6/9/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.02

 

 

 

 

 

$

3.020

 

$

3.020

 

Cal 18-19

 

BMO

 

 

 

3,650,000

 

3,650,000

 

 

 

 

 

7/15/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.10

 

 

 

 

 

$

3.100

 

$

3.100

 

Cal 17

 

Capital One

 

6,190,000

 

 

 

 

 

 

 

 

 

10/7/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

ING

 

 

 

912,500

 

 

 

 

 

 

 

10/11/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

ING

 

 

 

3,650,000

 

 

 

 

 

 

 

11/30/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.30

 

 

 

 

 

$

3.300

 

$

3.300

 

Cal 17

 

BMO

 

6,670,000

 

 

 

 

 

 

 

 

 

11/30/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.07

 

 

 

 

 

$

3.068

 

$

3.068

 

Cal 18

 

BMO

 

 

 

6,720,000

 

 

 

 

 

 

 

12/29/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

Capital One

 

 

 

3,650,000

 

 

 

 

 

 

 

3/28/17

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.04

 

 

 

 

 

$

3.040

 

$

3.040

 

Cal 18

 

ING

 

 

 

18,250,000

 

 

 

 

 

 

 

1/13/17

 

SN UNSUB

 

WTI

 

 

 

 

 

$

55.85

 

 

 

 

 

$

55.85

 

$

55.85

 

J17-U18

 

JPM

 

1,873,000

 

1,544,000

 

 

 

 

 

 

 

2/21/17

 

SN UNSUB

 

WTI

 

 

 

 

 

$

53.52

 

 

 

 

 

$

53.52

 

$

53.52

 

V18-H20

 

Citi

 

 

 

471,000

 

1,689,000

 

381,000

 

 

 

1/13/17

 

SN UNSUB

 

NYMEX HH

 

 

 

 

 

$

3.260

 

 

 

 

 

$

3.26

 

$

3.260

 

J17-U18

 

JPM

 

10,967,000

 

9,274,000

 

 

 

 

 

 

 

2/21/17

 

SN UNSUB

 

NYMEX HH

 

 

 

 

 

$

2.820

 

 

 

 

 

$

2.82

 

$

2.820

 

V18-H20

 

Citi

 

 

 

2,856,000

 

10,344,000

 

2,361,000

 

 

 

 

Jan-17

 

Feb-17

 

Mar-17

 

Apr-17

 

May-17

 

Jun-17

 

Jul-17

 

Aug-17

 

Sep-17

 

Oct-17

 

Nov-17

 

Dec-17

 

Jan-18

 

Feb-18

 

Mar-18

 

Apr-18

 

May-18

 

Jun-18

 

Jul-18

 

Aug-18

 

Sep-18

 

Oct-18

 

Nov-18

 

Dec-18

 

Jan-19

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

620,000

 

560,000

 

620,000

 

600,000

 

620,000

 

600,000

 

620,000

 

620,000

 

600,000

 

620,000

 

600,000

 

620,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

620,000

 

840,000

 

620,000

 

600,000

 

465,000

 

450,000

 

310,000

 

310,000

 

600,000

 

465,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

155,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

77,500

 

70,000

 

155,000

 

225,000

 

542,500

 

675,000

 

697,500

 

852,500

 

675,000

 

697,500

 

825,000

 

697,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77,500

 

70,000

 

77,500

 

75,000

 

77,500

 

75,000

 

77,500

 

77,500

 

75,000

 

77,500

 

75,000

 

77,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

1,085,000

 

980,000

 

775,000

 

675,000

 

310,000

 

75,000

 

1,085,000

 

620,000

 

375,000

 

232,500

 

225,000

 

232,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,007,500

 

1,050,000

 

775,000

 

750,000

 

620,000

 

600,000

 

387,500

 

387,500

 

375,000

 

387,500

 

225,000

 

155,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,550,000

 

1,400,000

 

1,550,000

 

1,500,000

 

1,550,000

 

1,500,000

 

1,550,000

 

1,550,000

 

1,500,000

 

1,550,000

 

1,500,000

 

1,550,000

 

 

 

 

 

 

 

 

 

231,000

 

224,000

 

218,000

 

212,000

 

207,000

 

202,000

 

197,000

 

193,000

 

189,000

 

185,000

 

181,000

 

178,000

 

174,000

 

171,000

 

168,000

 

165,000

 

162,000

 

160,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

157,000

 

157,000

 

157,000

 

150,000

 

 

 

 

 

 

 

1,329,000

 

1,297,000

 

1,268,000

 

1,240,000

 

1,214,000

 

1,189,000

 

1,165,000

 

1,143,000

 

1,122,000

 

1,101,000

 

1,082,000

 

1,063,000

 

1,045,000

 

1,028,000

 

1,012,000

 

996,000

 

981,000

 

966,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

952,000

 

952,000

 

952,000

 

913,000

 

 

Feb-19

 

Mar-19

 

Apr-19

 

May-19

 

Jun-19

 

Jul-19

 

Aug-19

 

Sep-19

 

Oct-19

 

Nov-19

 

Dec-19

 

Jan-20

 

Feb-20

 

Mar-20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

150,000

 

150,000

 

143,000

 

143,000

 

143,000

 

138,000

 

138,000

 

138,000

 

132,000

 

132,000

 

132,000

 

127,000

 

127,000

 

127,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

913,000

 

913,000

 

877,000

 

877,000

 

877,000

 

844,000

 

844,000

 

844,000

 

814,000

 

814,000

 

814,000

 

787,000

 

787,000

 

787,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 9.05

 

INVESTMENTS

 

1. Investments made prior to the Eighth Amendment Effective Date pursuant to and
in compliance with Section 9.05(m)(i)(A) as in effect immediately prior to the
Eighth Amendment Effective Date.

 

2. Investments made prior to the Eighth Amendment Effective Date pursuant to and
in compliance with Section 9.05(o) as in effect immediately prior to the Eighth
Amendment Effective Date.

 

3. Investments made prior to the Eighth Amendment Effective Date pursuant to and
in compliance with Section 9.05(r) as in effect immediately prior to the Eighth
Amendment Effective Date.

 

4. Investments made prior to the Eighth Amendment Effective Date pursuant to and
in compliance with Section 9.05(s) as in effect immediately prior to the Eighth
Amendment Effective Date.”

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.17

 

EXISTING SWAP AGREEMENTS AS OF EIGHTH AMENDMENT EFFECTIVE DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Floor

 

Cap

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trd Date

 

ENTITY

 

COMM

 

PUT

 

PUT

 

SWAP

 

CALL

 

CALL

 

Price

 

Price

 

Term

 

Counterparty

 

Cal 17

 

Cal 18

 

Cal 19

 

Cal 20

 

Cal 21

 

4/12/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.00

 

 

 

 

 

$

50.00

 

$

50.00

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

5/26/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

51.50

 

 

 

 

 

$

51.50

 

$

51.50

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

53.50

 

 

 

 

 

$

53.50

 

$

53.50

 

Cal 17

 

ING

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

53.50

 

 

 

 

 

$

53.50

 

$

53.50

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

$

45.00

 

 

 

 

 

$

62.00

 

$

45.00

 

$

62.00

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

6/8/16

 

SANCHEZ ENERGY

 

WTI

 

 

 

$

45.00

 

 

 

 

 

$

62.00

 

$

45.00

 

$

62.00

 

Cal 17

 

Comerica

 

365,000

 

 

 

 

 

 

 

 

 

12/30/16

 

SANCHEZ ENERGY

 

WTI (Exercised swaption)

 

 

 

 

 

$

50.00

 

 

 

 

 

$

50.00

 

$

50.00

 

Cal 17

 

Capital One

 

365,000

 

 

 

 

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.00

 

 

 

 

 

$

50.00

 

$

50.00

 

Cal 19

 

Comerica

 

 

 

 

 

365,000

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.40

 

 

 

 

 

$

50.40

 

$

50.40

 

Cal 18

 

Capital One

 

 

 

365,000

 

 

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.14

 

 

 

 

 

$

50.14

 

$

50.14

 

J17-Z17

 

Capital One

 

275,000

 

 

 

 

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.07

 

 

 

 

 

$

50.07

 

$

50.07

 

J17-Z19

 

Capital One

 

275,000

 

365,000

 

365,000

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.10

 

 

 

 

 

$

50.10

 

$

50.10

 

J17-Z19

 

Capital One

 

275,000

 

365,000

 

365,000

 

 

 

 

 

3/29/17

 

SANCHEZ ENERGY

 

WTI

 

 

 

 

 

$

50.06

 

 

 

 

 

$

50.06

 

$

50.06

 

J17-Z19

 

BMO

 

275,000

 

365,000

 

365,000

 

 

 

 

 

1/7/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.65

 

 

 

 

 

$

3.65

 

$

3.65

 

Cal 17

 

BMO

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.91

 

$

2.91

 

Cal 17

 

ING

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.91

 

$

2.91

 

Cal 17

 

ING

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.91

 

$

2.91

 

Cal 17

 

BMO

 

7,300,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.91

 

 

 

 

 

$

2.910

 

$

2.910

 

Cal 17

 

SocGen

 

3,650,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

2.89

 

 

 

 

 

$

2.885

 

$

2.885

 

Cal 17

 

BMO

 

5,890,000

 

 

 

 

 

 

 

 

 

11/17/15

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.01

 

 

 

 

 

$

3.010

 

$

3.010

 

F17

 

Shell

 

155,000

 

 

 

 

 

 

 

 

 

4/21/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

Capital One

 

 

 

3,650,000

 

 

 

 

 

 

 

5/4/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

RBC

 

 

 

3,650,000

 

 

 

 

 

 

 

6/9/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.02

 

 

 

 

 

$

3.020

 

$

3.020

 

Cal 18-19

 

Capital One

 

 

 

3,650,000

 

3,650,000

 

 

 

 

 

6/9/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.02

 

 

 

 

 

$

3.020

 

$

3.020

 

Cal 18-19

 

BMO

 

 

 

3,650,000

 

3,650,000

 

 

 

 

 

7/15/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.10

 

 

 

 

 

$

3.100

 

$

3.100

 

Cal 17

 

Capital One

 

6,190,000

 

 

 

 

 

 

 

 

 

10/7/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

ING

 

 

 

912,500

 

 

 

 

 

 

 

10/11/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

ING

 

 

 

3,650,000

 

 

 

 

 

 

 

11/30/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.30

 

 

 

 

 

$

3.300

 

$

3.300

 

Cal 17

 

BMO

 

6,670,000

 

 

 

 

 

 

 

 

 

11/30/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.07

 

 

 

 

 

$

3.068

 

$

3.068

 

Cal 18

 

BMO

 

 

 

6,720,000

 

 

 

 

 

 

 

12/29/16

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.00

 

 

 

 

 

$

3.000

 

$

3.000

 

Cal 18

 

Capital One

 

 

 

3,650,000

 

 

 

 

 

 

 

3/28/17

 

SANCHEZ ENERGY

 

NYMEX HH

 

 

 

 

 

$

3.04

 

 

 

 

 

$

3.040

 

$

3.040

 

Cal 18

 

ING

 

 

 

18,250,000

 

 

 

 

 

 

 

 

Jan-17

 

Feb-17

 

Mar-17

 

Apr-17

 

May-17

 

Jun-17

 

Jul-17

 

Aug-17

 

Sep-17

 

Oct-17

 

Nov-17

 

Dec-17

 

Jan-18

 

Feb-18

 

Mar-18

 

Apr-18

 

May-18

 

Jun-18

 

Jul-18

 

Aug-18

 

Sep-18

 

Oct-18

 

Nov-18

 

Dec-18

 

Jan-19

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

 

 

 

 

 

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

620,000

 

560,000

 

620,000

 

600,000

 

620,000

 

600,000

 

620,000

 

620,000

 

600,000

 

620,000

 

600,000

 

620,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

620,000

 

840,000

 

620,000

 

600,000

 

465,000

 

450,000

 

310,000

 

310,000

 

600,000

 

465,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

155,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

77,500

 

70,000

 

155,000

 

225,000

 

542,500

 

675,000

 

697,500

 

852,500

 

675,000

 

697,500

 

825,000

 

697,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

77,500

 

70,000

 

77,500

 

75,000

 

77,500

 

75,000

 

77,500

 

77,500

 

75,000

 

77,500

 

75,000

 

77,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

1,085,000

 

980,000

 

775,000

 

675,000

 

310,000

 

75,000

 

1,085,000

 

620,000

 

375,000

 

232,500

 

225,000

 

232,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,007,500

 

1,050,000

 

775,000

 

750,000

 

620,000

 

600,000

 

387,500

 

387,500

 

375,000

 

387,500

 

225,000

 

155,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

310,000

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1,550,000

 

1,400,000

 

1,550,000

 

1,500,000

 

1,550,000

 

1,500,000

 

1,550,000

 

1,550,000

 

1,500,000

 

1,550,000

 

1,500,000

 

1,550,000

 

 

 

 

Feb-19

 

Mar-19

 

Apr-19

 

May-19

 

Jun-19

 

Jul-19

 

Aug-19

 

Sep-19

 

Oct-19

 

Nov-19

 

Dec-19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

31,000

 

30,000

 

31,000

 

30,000

 

31,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

280,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

310,000

 

300,000

 

310,000

 

300,000

 

310,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit D

 

FINANCIAL COVENANT CALCULATION WORKSHEET

 

Summary of Financial Ratios

Section 9.01 Financial Covenants

 

 

 

In Compliance?

Current Ratio

min. 1.0 to 1.0

 

Net First Lien Leverage Ratio

max. 2.00 to 1.0

 

 

Current Ratio

 

Consolidated current assets (including unused Commitments to the extent that the
Borrower is permitted to borrow such amount under the terms of the Agreement,
but excluding non-cash assets under FAS 133 and consolidated current assets of
Unrestricted Subsidiaries)

 

 

 

$

 

Consolidated current liabilities (excluding outstanding Obligations to the
extent included in consolidated current liabilities, non-cash obligations under
FAS 133, any accrual related to non-cash compensation arising from any grant of
stock, stock options or other equity based awards and consolidated current
assets of Unrestricted Subsidiaries)

 

 

=

 

$

 

 

 

 

 

 

 

Net First Lien Leverage Ratio

 

 

 

 

 

 

 

 

 

 

 

First Lien Debt minus Loan Party Cash

 

=

 

$

 

Consolidated EBITDA

 

 

$

 

 

Section 8.13(a)

[Provide details of compliance/non-compliance]

 

--------------------------------------------------------------------------------


 

Current Ratio

Section 9.01 Financial Covenants

 

Consolidated current assets excluding consolidated current assets of
Unrestricted Subsidiaries

 

$

 

 

(+) unused Commitments to the extent that the Borrower is permitted to borrow
such amount under the terms of the Agreement

 

$

 

 

(-) non-cash assets under FAS 133

 

$

 

 

Total consolidated current assets

 

$

 

 

 

 

 

 

Consolidated current liabilities excluding consolidated current liabilities of
Unrestricted Subsidiaries

 

$

 

 

(-) outstanding Obligations to the extent included in consolidated current
liabilities

 

$

 

 

(-) non-cash obligations under FAS 133

 

$

 

 

(-) accrual related to non-cash compensation arising from any grant of stock,
stock options or other equity based awards

 

$

 

 

Total consolidated current liabilities

 

$

 

 

 

Current Ratio is     to 1.00.

 

--------------------------------------------------------------------------------


 

Net First Lien Leverage Ratio

Section 9.01 Financial Covenants

 

First Lien Debt at end of

 

Q   201  

 

(-) Loan Party Cash

 

$

 

 

Net First Lien Debt

 

 

 

Consolidated EBITDA for [·] Quarters ended[·] /1[·]

 

 

 

Consolidated Net Income (the following to be added, without duplication and to
the extent deducted (and not added back) in calculating such Consolidated Net
Income)

 

$

 

 

(+) Consolidated Net Interest Expense

 

$

 

 

(+) Consolidated Income Tax Expense

 

$

 

 

(+) consolidated exploration cost, depletion, depreciation and amortization
expense of the Borrower and its Restricted Subsidiaries; provided consolidated
exploration cost, depletion, depreciation and amortization expense of
Unrestricted Subsidiaries shall be excluded

 

$

 

 

(+) other non-cash charges of the Borrower and its Restricted Subsidiaries to
the extent not included in the foregoing

 

$

 

 

(+) fees and expenses expensed and paid in cash in connection with (1) the
public offering of Borrower’s Equity Interests, (2) the 2012 Credit Agreement,
(3) the 2013 Credit Agreement, (4) the Senior Unsecured Notes, (5) any Permitted
Second Lien Debt, (6) the Agreement, (7) the February 2017 offering of
Borrower’s Equity Interests and (8) the Comanche Transaction

 

$

 

 

(+) Unrestricted Person Cash Dividends

 

$

 

 

(-) all non-cash income to the extent included in determining Consolidated Net
Income

 

$

 

 

 

 

 

 

Consolidated EBITDA for prior 4 quarters

 

$

 

 

 

Net First Lien Leverage Ratio is    to 1.00.

 

--------------------------------------------------------------------------------